Citation Nr: 0628391	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

2.  Entitlement to separate 10 percent ratings for 
"bilateral" tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  A rating 
decision of January 2003 denied the veteran's claim for 
separate 10 percent ratings for tinnitus.  A rating decision 
of August 2003 granted service connection for left ear 
hearing loss and evaluated the veteran's bilateral hearing 
loss at 0 percent disabling.  Service connection for right 
ear hearing loss has been in effect since a February 1969 
rating decision, albeit with a noncompensable evaluation.


FINDINGS OF FACT

1.  The veteran has hearing loss in the right ear with a 
Numeric Designation of I and hearing loss in the left ear 
with a Numeric Designation of I.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West  2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2006). 

2.  There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

With respect to the veteran's claim for separate evaluations 
for tinnitus, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating the veteran's claim to separate 
10 percent ratings for tinnitus, any deficiencies of VCAA 
notice or assistance with respect to this claim are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Regarding the hearing loss issue, VA has a duty to indicate 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf, which was accomplished in a February 2003 
letter. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
element is rendered moot; thus, the veteran is not prejudiced 
by the Board's consideration of the pending issue.  Moreover, 
with respect to the possibility of staged ratings, no 
prejudice will result in proceeding with the adjudication of 
the issues on appeal because all outstanding relevant 
evidence has been obtained.  The veteran has clearly 
indicated that the only treatment that he has received for 
his hearing loss has been from the Kansas City VA medical 
center, and all records therefrom are associated with the 
claims file.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient VCAA notification in a 
timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
February 2003 letter when it advised the veteran to send the 
RO any medical records in his possession or any other 
evidence that would substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran has not indicated 
the presence of any other outstanding relevant records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided several medical 
examinations in furtherance of his claims.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 



Analysis

Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

On the authorized audiological evaluation December 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
10
10
20
LEFT
35
25
20
15
15

Pure tone averages were 16 for the right ear and 19 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 94 percent in 
the left ear.  The veteran was also diagnosed as having 
bilateral tinnitus.

On the authorized audiological evaluation December 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
--
60
LEFT
25
35
25
--
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The veteran was also diagnosed as having bilateral tinnitus.

On the authorized audiological evaluation April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
45
55
LEFT
30
40
30
35
35

Pure tone averages were 49 for the right ear and 35 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  The veteran was also diagnosed as having 
bilateral tinnitus.

On the authorized audiological evaluation January 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
45
50
55
LEFT
35
45
35
40
40

Pure tone averages were 51 for the right ear and 40 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  The veteran was also diagnosed as having 
bilateral tinnitus.

A compensable evaluation for the veteran's bilateral hearing 
loss is not warranted under the circumstances.  With respect 
to results of the audiological evaluations listed above, the 
Numeric Designations for the veteran's right and and left ear 
hearing loss are I and I, respectively.  38 C.F.R. § 4.85, 
Table VI (2006).  The December 2002 audiological evaluation, 
although listed above, is inadequate for rating purposes 
because it fails to address the 4000 Hertz range.  See 
38 C.F.R. § 4.85(d).  These numerical designations, when 
applied to 38 C.F.R. § 4.85 Table VII (2006), yield a 
noncompensable evaluation.  Accordingly, the claim must be 
denied.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's bilateral hearing 
loss on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record, however, does not 
demonstrate that the veteran's bilateral hearing loss has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
it alone markedly interferes with employment so as to render 
impractical the application of schedular standards. 
Accordingly, an extra-schedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2006).

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.

Entitlement to separate 10 percent ratings for "bilateral" 
tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


